 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                            No. 2: 18-cv-2546 MCE KJN P
12                       Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13           v.
14    YUBA COUNTY, et al.,
15                       Defendants.
16

17          By an order filed January 29, 2019, plaintiff was ordered to pay the filing fee within

18   fourteen days. Fourteen days passed and plaintiff did not pay the filing fee or otherwise respond

19   to the January 29, 2019 order.

20          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice.

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

27   ////

28   ////
                                                       1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: February 21, 2019

 4

 5

 6

 7
     Bon2546.fifp
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
